DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 3/30/22. Claims 1, 4, 12 and 21 have been amended. Claims 1-5, 7-10, 12-15, 17 and 21-26 are pending. Claim 26 is withdrawn. 

Response to Arguments
Applicant’s arguments, filed 3/30/22, with respect to the rejection(s) of claim(s) are directed to the claims as amended.  The arguments have been considered but are not convincing as discussed in the response to arguments, and in the rejection below which addresses the claim amendments. 
Applicant argues, Stenzel’s catheter shaft 18 does not move relative to the sheath 70, rather the sheath 70 is coupled to the catheter shaft 18. Examiner makes notice, Stenzel does not disclose in the specification or show in the figures the sheath 70 being fixed to the catheter shaft 18. Furthermore, the sleeve 60 is between the sheath 70 and the catheter shaft 18 as shown in Fig. 18 and recited in Paragraph [0059]. As stated in the previous rejection since the portion 64 is coupled to the sleeve 60 and the catheter shaft 18 is within the sleeve 60, the structures are able to move relative to the sheath 70, Paragraph [0059].
Applicant argues, Stenzel’s portion 64 or the claimed “valve cover” is collapsible and configured to retract into sheath 70. Therefore, Stenzel does not teach or suggest a valve cover having an outer diameter greater than an inner diameter of the second shaft when the valve cover is in the second state (i.e. when the valve is uncovered). Examiner makes notice, the “second state” of the portion 64 is not necessarily the state where the portion 64 is entirely collapsed within the sheath 70. Sleeve 60 (i.e. valve cover) of Stenzel is made of shape memory material (para 64) and Examiner interprets the “second state” as the state when the implant is uncovered as claimed, but the portion 64 is not retracted or at least only partially retracted within the sheath.  Furthermore, it is noted that applicant only appears to consider the disclosure of the second shaft, 70 as a housing, and not as a stop or halt member which would be considered as preventing the valve cover from retraction (Paragraph [0060]).
Applicant argues, the combination of Stenzel with Von Segesser fails to teach or suggest the limitation “a first shaft extending from the handle and movable axially relative to the handle”. Examiner provides clarity for the rejection. Where the device of Von Segesser teaches a stent-valve including a push handle 2210 and hold handle 2228 that move relative to each other to deploy the valve as shown in see Fig. 22A (Paragraphs [0097], [0101]). The delivery apparatus having a first assembly 2202-2210 (2204 is the claimed third shaft) including the push handle 2210 and a second assembly 2216-2230 (2216/2220 is the claimed first shaft) including the holding handle 2228. Examiner makes notice one having ordinary skill in the art would understand how to arrange the handle portions for the combination. Where the holding handle 2228 of Von Segesser would be coupled to the shaft 18 of Stenzel. Where the push handle 2210 of Von Segesser would be coupled to the first shaft 60 and second shaft 70 of Stenzel.  Thus, the cover or outer sheath of Von Segesser would move in an axial direction relative to the handle.  In combining the handle of Von Segesser with the shaft configuration of Stenzel, the first shaft of Stenzel which is coupled to the cover, would also be moveable in an axial direction relative to the handle. Examiner makes notice Von Segesser is not relied upon to teach the first, second and third shafts claimed but rather that it is known to use a handle for the delivery of stents on shaft devices. 
Applicant further argues, the modification would change Stenzels principle of operation and relies on Paragraphs [0057-0060] to state the sleeve 60 is retracted by properties of shape memory material reaching a transition state (i.e. a transition temperature). Examiner makes notice, Applicant argument is reliant on the transition state being non-mechanical; however, in Paragraph [0045] the reference states the transition can be activated mechanically. Furthermore, in Paragraph [0060], the cover 64 is recited as being pulled into the sheath 70.
Applicant refers to Paragraph [0009] which states pull-back mechanisms in Stenzel are undesirable. Examiner makes notice, these members are referring to structures within the body during the procedure. Paragraph [0009] further states “many catheter systems employ pull back mechanisms which fold the sheath or sleeve over itself, thus undesirably increasing the profile of the catheter prior to withdrawal… because of folding of sheaths, sleeves or socks may be difficult and undesirable in the restrict confines of a body lumen”. Therefore, the paragraph of Stenzel is referring to pull-back mechanism within the body not handle structures operated outside the body by the surgeon.
Regarding the rejection of claims 12, Applicant argues, the recitation of “the valve cover has a fixed length that is greater than the length of the prosthetic valve” is not taught by Stenzel. Examiner disagrees the amendment overcomes the rejection. Where the length of the portion 64 of Stenzel does not change throughout the procedure, and is taught to cover at least a portion, i.e., including the entire length, of the medical device (para 13, 47, 57, 59). Although the cover 64 is retracted into the sheath 70, the length of the cover 64 remains the same since the material is not manipulated. Therefore, the length of the cover 64 remains the same, the shape is changed to fit within the sheath 70.
Regarding the rejection of claim 21, Examiners arguments are as above with respect to claims 1 and 12. 
Additionally regarding claim 21, applicant argues Stenzel’s sheath 70 has a flared distal end and therefore is not a distal end portion comprising a tubular member of a constant outer diameter and terminating at a free distal end of the second shaft. Examiner disagrees with applicants argument, where the sheath 70 of Stenzel has a constant outer diameter by the interpretation of the sheath 70 until the flared section. Where the flared section is interpreted as the “free distal end” of the second shaft claimed. 
Regarding the rejection of claims 7-9 and 15, Applicant argues the combination of Stenzel/Von Segesser with Breznock to teach the steerable portion. Examiner clarifies the sheath 70 of Stenzel is modified to include the features of outer tube 406 of Breznock with the steerable portion. Applicant argues sheath 70 is not coupled to a handle and therefore the combination is improper. Examiner disagrees, Stenzel does not disclose the sheath 70 not being coupled to a handle; rather Stenzel is silent regarding a handle structure and how the sheath and shafts are connected to it.  
Regarding the rejection of claim 25, Applicant argues Stenzel and Von Segesser as modified by Mericle fails to teach the specific wall thickness recited in the claim, since the modification would render Stenzel unsatisfactory for its intended purpose. Examiner respectfully disagrees, no evidence is provided by Applicant for the statement of Stenzels second portion 64 as modified by Mericle not being able to compress the stent when covered. This argument is based on the material of the portion 64, where POSITA would understand the required material of the portion 64 of Stenzel with the claimed thickness that would allow the device to operate in the same manner. 

Claim Objections
Claims 21-25 are objected to because of the following informalities:  
Claim 21, line 21 recites “the distal end”. Although this would be understood in view of the disclosure to be “the distal end portion” it is suggested applicant amend accordingly for consistency of claim language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17, 21-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “the valve cover has a fixed length that is greater than a length of the prosthetic valve”. There is no support for the claimed limitations in the original disclosure. Paragraph [0093] of the instant specification recites the cover 23 having a length; yet is silent regarding the cover having fixed dimensions.
Claim 21 recites “the valve cover has a fixed length and always has an outer diameter greater than an inner diameter of the second shaft”. There is no support for the claimed limitations in the original disclosure. Paragraphs [0092], [0093] of the instant specification recite diameters of the cover 23 and the cover 23 having a length; yet is silent regarding the cover having fixed dimensions.
Claims 13-15, 17, 22-25 are rejected under 35 U.S.C. based on dependency from claims 12 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 5, 10, 12-14, 17 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzel et al (US2003/0212410) (“Stenzel”) in view of Von Segesser et al (US2007/0213813) (“Segesser”).
Regarding claim 1, Stenzel discloses a delivery apparatus (See abstract and Paragraph [0003]), comprising:
a first shaft (60);
a second shaft (70) disposed around the first shaft (see Fig. 18) and configured to extend into a patient (the sheath 70 is intended to restrict movement of sleeve 60 which contains the stent, Paragraph [0060]), the second shaft terminating at a free distal end (see Fig. 18); 
a third shaft (18) extending from the proximal end coaxially through the second shaft (see Fig. 18); and 
a cover (64) coupled to a distal end portion of the first shaft (see Fig. 18) and configured to entirely house an implant in a radially compressed state (see Fig. 16, stent 24), wherein the cover has an outer diameter greater than an inner diameter of the second shaft (see Fig. 18), and wherein the first shaft, the cover, and the third shaft are movable together in an axial direction relative to the second shaft (since the cover 64 is coupled to the first shaft 60 and the third shaft 18 is within the first shaft 60, the structures are able to move relative to the second shaft 70, Paragraph [0059]),
wherein the second shaft has an outer diameter greater than an outer diameter of the first shaft and an outer diameter of the third shaft (second shaft 70 surrounds the first shaft 60 and the third shaft 18, see Fig. 18), wherein the free distal end of the second shaft is configured to be disposed adjacent the cover when the delivery apparatus is inserted into the patient (where the second shaft 70 is intended to act as a stop for the first shaft 60 when it is retracted; therefore, it second shaft 70 would be adjacent during the release of the implant, see Fig. 18; Examiner makes notice the device is capable of being inserted in the configuration prior to retraction as shown in Fig. 16); and wherein the cover is movable between a first state for covering the prosthetic valve during insertion into a patient's vasculature (Paragraph [0059]) and a second state in which the cover uncovers the prosthetic valve, and wherein the free distal end of the second shaft is proximal to a proximal end of the cover when the cover is in the first state (the free distal end of second shaft 70 would remain proximal to the proximal end of the valve cover 64, since the cover 64 is shown partially retracted in Fig. 18 and the structures are situated as claimed),
wherein the cover has an outer diameter greater than an inner diameter of the second shaft when the cover is in the first state and the second state (see Fig. 18; where the second state is interpreted as the state when the cover is partially but not fully retracted within the lumen of the second shaft 70). Additionally, Stenzel teaches the second shaft, 70 as a stop or halt member which would be considered as preventing the valve cover from retraction, such as through physical limitation (para 60 and Fig 18).
Stenzel is silent regarding a prosthetic heart valve. Segesser in the same field of endeavor teaches a delivery apparatus for delivery of a stent-valve 2214 for the heart (Paragraphs [0097], [0101]). Segesser Figs. 22A-26C show the delivery device, where the stent-valve 100 is arranged around an inner shaft 2204 (claimed third shaft) with a cover 2206 that restraints the stent-valve in the constrained condition until deployment (see Paragraph [0099]). Where the arrangement is similar in Stenzel having a stent 24 arranged around the inner shaft 18 and having a cover 64 that restrains the stent as shown in Fig. 18. Wherein Segesser teaches a stent-valve or any other stent may be delivered into the body (Paragraph [0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the prosthetic heart valve of Segesser for the stent of Stenzel since the substitution would have yielded the same predictable result of deploying an implantable medical device into the body. Further, the stent-valve of Segesser is used to replace a heart valve and stenting open the valve portion of the heart would provide the added benefit of replacing a heart valve.
Stenzel is silent regarding a handle, the first shaft extending from the handle and movable axially relative to the handle. Segesser in the same field of endeavor teaches a delivery apparatus for delivering a stent-valve including a push handle 2210 and hold handle 2228 (see Fig. 22A). Where the push handle 2210 moves relative to the hold handle 2228 for deployment of the stent-valve (Paragraphs [0097], [0101]). The delivery apparatus having a first assembly 2202-2210 (2204 is the claimed second shaft) including the push handle 2210 and a second assembly 2216-2230 (2224 is the claimed first shaft and 2216/2220 is the claimed third shaft) including the holding handle 2228. The assemblies move relative to each other by the push handle 2210 and hold handle 2228. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide handle portions that move relative to each other as taught by Segesser in order to provide the operator with gripping structures for proper use of the delivery apparatus.  Thus, the claimed structure is considered obvious over the teachings of the prior art.
Regarding claim 2, Stenzel/Segesser discloses the delivery apparatus of claim 1, in combination with a radially expandable and compressible prosthetic heart valve disposed within the valve cover in a radially compressed state (Paragraph [0101] of Segesser), the modified invention further discloses wherein a length of the valve cover is greater than a length of the prosthetic valve such that the valve cover extends over and contacts an outer surface of the prosthetic valve along an entire length of the prosthetic valve (Paragraph [0058], see Fig. 16 of Stenzel). 
Regarding claim 3, Stenzel/Segesser discloses the delivery apparatus of claim 2 in combination with the prosthetic heart valve, the modified invention further discloses wherein the first shaft and the valve cover are movable together relative to the second shaft to uncover the prosthetic heart valve (Paragraph [0058], see Fig. 18 of Stenzel).  
Regarding claim 5, Stenzel/Segesser discloses the delivery apparatus of claim 3 in combination with the prosthetic heart valve, the modified invention further discloses wherein the prosthetic heart valve is a self-expanding prosthetic heart valve that radially expands when advanced from the valve cover (cover 64 is retracted to release the stent as stated in Paragraph [0058] of Stenzel, where stent 24 may be self-expanding, Paragraph [0040]; the heart-valve of Segesser is self-expanding as stated in Paragraph [0101]).   
Regarding claim 10, Stenzel/Segesser discloses the delivery apparatus of claim 1, wherein the first shaft defines an inner lumen through which a guide wire extends (catheter 18 may be advanced over the wire, Paragraph [0038]). 
Regarding claim 12, Stenzel discloses a medical assembly capable of replacing a native heart valve (the delivery apparatus is for the purpose of delivering a stent in the vasculature, Paragraph [0003]), comprising: a delivery apparatus comprising: 
a first shaft (60) extending from the operation proximal end (see Fig. 18), 
a second shaft (70) disposed around the first shaft (see Fig. 18) and configured to extend into a patient (the sheath 70 is intended to restrict movement of sleeve 60 which contains the stent, Paragraph [0060]);
a third shaft (18) extending from the proximal end coaxially through the second shaft and operation proximal end (see Fig. 18);
a cover (64) coupled to a distal end portion of the first shaft (see Fig.18), wherein the first shaft and the valve cover are movable together in an axial direction relative to the second shaft, wherein the third shaft is moveable in the axial direction relative to the second shaft (since the valve cover 64 is coupled to the first shaft 60 and the third shaft 18 is within the first shaft 60, the structures are able to move relative to the second shaft 70, Paragraph [0059]), and wherein the second shaft has an outer diameter greater than an outer diameter of the first shaft and an outer diameter of the third shaft (see Fig. 18);  and
an implantable device (stent 24) mounted in a radially compressed state within the cover for delivery through a patient's vasculature (see Fig. 16, Paragraph [0040]), the implant comprising a radially compressible and expandable stent (Paragraph [0040]);Page 3 of 10Attorney Reference Number THVDL-591 1US08 
7487-78370-07Application Number 16/991,508wherein the cover has a fixed length that is greater than a length of the implant such that the cover extends over an entirety of the implant (length of cover does not change throughout the procedure, see Fig. 16) and an inner surface of the cover contacts an outer surface of the implant to retain the implant in the radially compressed state (see Fig. 16, Paragraph [0040]);
Wherein the cover is movable between a first state for covering the implant during insertion into a patients vasculature and a second state in which the cover uncovers the implant (when the portion 64 is partially retracted to uncover the implant, Paragraph [0064]), wherein a distal edge of the second shaft is proximal to and spaced axially apart from the cover in the first state (distal edge of second shaft is interpreted as the edge of the terminal distal end of the second shaft, where the second shaft 70 abuts the cover 64 when fully withdrawn and is spaced apart prior, Paragraph [0060], see Fig. 18);
and wherein the valve cover has an outer diameter greater than an inner diameter of the second shaft when the valve cover is in the first state and the second state (see Fig. 18; where the second state is interpreted as the state when the cover is partially but not fully retracted within the lumen of the second shaft 70). 
Stenzel is silent regarding a prosthetic heart valve. Segesser in the same field of endeavor teaches a delivery apparatus for delivery of a stent-valve 100 for the heart (Paragraphs [0097], [0101]). Segesser Figs. 22A-26C show the delivery device, where the stent-valve 100 is arranged around an inner shaft 2204 with a cover 2206 that restraints the stent-vavle in the constrained condition until deployment. Where the arrangement is similar in Stenzel having a stent 24 arranged around the inner shaft 18 and having a cover 64 that restrains the stent as shown in Fig. 18. Wherein Segesser teaches a stent-valve or any other stent may be delivered into the body (Paragraph [0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the prosthetic heart valve of Segesser for the stent of Stenzel since the substitution would have yielded the same predictable result of deploying an implantable medical device into the body. Further, the stent-valve of Segesser is used to replace a heart valve and stenting open the valve portion of the heart would provide the added benefit of replacing a heart valve.
Stenzel is silent regarding a handle, the first shaft extending from the handle and movable axially relative to the handle. Segesser in the same field of endeavor teaches a delivery apparatus for delivering a stent-valve including a push handle 2210 and hold handle 2228 (see Fig. 22A). Where the push handle 2210 moves relative to the hold handle 2228 for deployment of the stent-valve (Paragraphs [0097], [0101]). The delivery apparatus having a first assembly 2202-2210 including the push handle 2210 and a second assembly 2216-2230 including the holding handle 2228. The assemblies move relative to each other by the push handle 2210 and hold handle 2228. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide handle portions that move relative to each other as taught by Segesser in order to provide the operator with gripping structures for proper use of the delivery apparatus. Thus, the claimed structure is considered obvious over the teachings of the prior art.
Regarding claim 13, Stenzel/Segesser discloses the medical assembly of claim 12, the modified invention discloses wherein the prosthetic heart valve is a self-expanding prosthetic heart valve that radially expands when advanced from the valve cover (cover 64 is retracted to release the stent as stated in Paragraph [0058] of Stenzel, where stent 24 may be self-expanding, Paragraph [0040]; the heart-valve of Segesser is self-expanding as stated in Paragraph [0101]).  
Regarding claim 14, Stenzel/Segesser discloses the medical assembly of claim 13, the modified invention discloses wherein the first shaft and the valve cover are axially movable together relative to the second shaft to advance the prosthetic heart valve from the valve cover (Paragraph [0058], see Fig. 18 of Stenzel).  
Regarding claim 17, Stenzel/Segesser discloses the medical assembly of claim 12, Stenzel further discloses wherein the second shaft has a free distal end (distal end of 70 is not connected to any structures, see Fig. 18).
Regarding claim 21, Stenzel discloses a delivery apparatus capable of implanting a prosthetic heart valve in a native aortic valve (the delivery apparatus is for the purpose of delivering a stent in the vasculature, Paragraph [0003]), comprising: 
a first shaft (60) extending from the operator end (see Fig. 18); 
a second shaft (70) disposed around the first shaft (see Fig. 18) and configured to extend into body of a patient (the sheath 70 is intended to restrict movement of sleeve 60 which contains the stent, Paragraph [0060]), a distal end portion of the second shaft comprises a tubular member having a constant outer diameter (constant diameter section of sheath 70 as shown in Fig. 18) and terminating at a free distal end of the second shaft (free distal end is interpreted as the flared section at the distalmost end as shown in Fig. 18);and 
a cover (64) coupled to a distal end portion of the first shaft (see Fig. 18) and sized to fully cover an implant in a radially compressed state (see Fig. 16), wherein the cover has a fixed length and always an outerPage 4 of 10Attorney Reference Number THVDL-591 1US08 7487-78370-07Application Number 16/991,508diameter greater than an inner diameter of the second shaft (the cover has a fixed length which is always greater when stopped by the sheath 70, see Fig. 18, paragraph 0060; where the cover is interpreted as always having an outer diameter greater than an inner diameter of the second shaft by the cover remaining with the same diameter when it is stopped by the sheath 70, see paragraph 0060), and wherein the first shaft and the cover are movable together in an axial direction relative to the second shaft (since the valve cover 64 is coupled to the first shaft 60 and the third shaft 18 is within the first shaft 60, the structures are able to move relative to the second shaft 70, Paragraph [0059]); 
wherein the delivery apparatus is advanceable over a guide wire (catheter 18 may be advanced over the wire, Paragraph [0038]); 
wherein the cover is positioned distal to a distal end of the second shaft during insertion into a patient's vasculature (the insertion configuration would be when the cover 64 encloses the entirety of implant as shown in Fig. 16; the second shaft 70 is shown with the cover 64 being distal to its distal end when the cover 64 is partially retracted as shown in Fig. 18) and wherein the cover is distally advanceable beyond the distal end of the second shaft toward the native aortic valve (cover 64 is advanced distally advanceable over the implant, where the cover 64 is drawn over the implant as stated in Paragraph [0057]; where this operation is capable of being performed toward a native aortic valve); and 
wherein the implant is releasable from the cover for implanting the implant in the vasculature (Paragraphs [0039], [0058]).  
Stenzel is silent regarding a prosthetic heart valve comprising a radially compressible and expandable stent and flexible valve structure mounted within the stent. Segesser in the same field of endeavor teaches a delivery apparatus for delivery of a stent-valve 100 for the heart (Paragraphs [0097], [0101]). Segesser Figs. 22A-26C show the delivery device, where the stent-valve 100 is arranged around an inner shaft 2204 with a cover 2206 that restraints the stent-vavle in the constrained condition until deployment. Where the arrangement is similar in Stenzel having a stent 24 arranged around the inner shaft 18 and having a cover 64 that restrains the stent as shown in Fig. 18. Wherein Segesser teaches a stent-valve or any other stent may be delivered into the body (Paragraph [0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the prosthetic heart valve of Segesser for the stent of Stenzel since the substitution would have yielded the same predictable result of deploying an implantable medical device into the body. Further, the stent-valve of Segesser is used to replace a heart valve and stenting open the valve portion of the heart would provide the added benefit of replacing a heart valve. 
Stenzel is silent regarding a handle, the first shaft extending from the handle and movable axially relative to the handle. Segesser in the same field of endeavor teaches a delivery apparatus for delivering a stent-valve including a push handle 2210 and hold handle 2228 (see Fig. 22A). Where the push handle 2210 moves relative to the hold handle 2228 for deployment of the stent-valve (Paragraphs [0097], [0101]). The delivery apparatus having a first assembly 2202-2210 including the push handle 2210 and a second assembly 2216-2230 including the holding handle 2228. The assemblies move relative to each other by the push handle 2210 and hold handle 2228. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide handle portions that move relative to each other as taught by Segesser in order to provide the operator with gripping structures for proper use of the delivery apparatus. 
Regarding claim 22, Stenzel/Segesser discloses the delivery apparatus of claim 21, the modified invention further discloses wherein the prosthetic heart valve is a self-expanding prosthetic heart valve that radially expands when released from the valve cover (cover 64 is retracted to release the stent as stated in Paragraph [0058] of Stenzel, where stent 24 may be self-expanding, Paragraph [0040]; the heart-valve of Segesser is self-expanding as stated in Paragraph [0101]).  
Regarding claim 23, Stenzel/Segesser discloses the delivery apparatus of claim 21, the modified invention further discloses wherein the prosthetic heart valve is a balloon-expandable prosthetic heart valve (Examiner makes notice the prosthetic heart valve is not positively recited and is capable of being expanded by a balloon; furthermore, Stenzel discloses using a balloon for expanding the stent, Paragraph [0040]). 
Regarding claim 24, Stenzel/Segesser discloses the delivery apparatus of claim 21; Stenzel further discloses regarding wherein the valve cover comprises a flexible material (Paragraphs [0041], [0042], [0058]).

Claim 7-9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzel et al (US2003/0212410) (“Stenzel”) in view of Von Segesser et al (US2007/0213813) (“Segesser”) in view of Breznock (US2007/0021767).
Regarding claims 7-9, Stenzel/Segesser discloses the delivery apparatus of claim 1; yet is silent regarding wherein the second shaft comprises a steerable portion having an adjustable curvature, further comprising an adjustment mechanism coupled to the steerable portion and configured to adjust a curvature of the steerable portion, wherein the second shaft includes one or more pull wires extending along a length of the second shaft and coupling the steerable portion to an adjustment mechanism in the handle. Stenzel discloses navigating the vasculature for delivery in various bodily locations (Paragraph [0004]) and the modification with Segesser teaches a prosthetic heart valve for delivery to a valve of the heart (Paragraph [0097]). Breznock teaches a catheter routed through the body for delivering a valve to the heart (Paragraph [0003]). The proximal end of the device comprises one or more control handles to manipulate the distal end of the catheter (Paragraph [0009]). Breznock further teaches an outer tube 406 (second shaft) comprising a steerable portion 430 (406 and 430 are welded, Paragraph [0033]) having an adjustable curvature (Paragraph [0036]). Breznock further teaches an lever 416 and axis cylinder 424 (adjustment mechanism) coupled to the steerable portion 430 by deflecting wires 412 and configured to adjust a curvature of the steerable portion 430 by adjustment of the deflecting wires 412 (Paragraph [0036]). Where the outer tube 406 includes deflecting wires 412 extending along a length of the outer tube 406 and coupling the steerable portion to the axis cylinder 424 in a handle 416 (Paragraphs [0033], [0036]). The catheter extending from the handle 416 (see Fig. 5),
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Stenzel/Segesser to have the handle as taught by Segesser to be coupled to a steering pull wire and adjustment mechanism as taught by Breznock in order to facilitate steering of the device as taught by Breznock (Paragraph [0036]).
Regarding claim 15, Stenzel/Segesser discloses the medical assembly of claim 12; yet, is silent regarding wherein the second shaft comprises a steerable portion having an adjustable curvature. Stenzel discloses navigating the vasculature for delivery in various bodily locations (Paragraph [0004]) and the modification with Segesser teaches a prosthetic heart valve for delivery to a valve of the heart (Paragraph [0097]. Breznock teaches a catheter routed through the body for delivering a valve to the heart (Paragraph [0003]). The proximal end of the device comprises one or more control handles to manipulate the distal end of the catheter (Paragraph [0009]). Breznock further teaches an outer tube 406 (second shaft) comprising a steerable portion 430 (406 and 430 are welded, Paragraph [0033]) having an adjustable curvature (Paragraph [0036]). Breznock further teaches an lever 416 and axis cylinder 424 (adjustment mechanism) coupled to the steerable portion 430 by deflecting wires 412 and configured to adjust a curvature of the steerable portion 430 by adjustment of the deflecting wires 412 (Paragraph [0036]). Where the outer tube 406 includes deflecting wires 412 extending along a length of the outer tube 406 and coupling the steerable portion to the axis cylinder 424 in a handle 416 (Paragraphs [0033], [0036]). The catheter extending from the handle 416 (see Fig. 5),
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Stenzel/Segesser to have the handle as taught by Segesser coupled to a steering pull wire and adjustment mechanism as taught by Breznock in order to facilitate steering of the device as taught by Breznock (Paragraph [0036]).

Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzel et al (US2003/0212410) (“Stenzel”) in view of Von Segesser et al (US2007/0213813) (“Segesser”) in view of Mericle et al (US2008/0132999) (“Mericle”).  
Regarding claim 25, Stenzel/Segesser discloses the delivery apparatus of claim 24; yet, is silent regarding wherein the valve cover has a wall thickness between 0.0015 inches and 0.015 inches. Mericle further teaches the stent coverings ranging in thickness from 20 microns to 200 microns (0.000787 inches to 0.00787 inches). Where the thickness is a result effective variable dependent on different applications (Paragraph [0042]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the valve cover have a thickness between 0.0015 inches to 0.015 inches, for the purpose of accommodating a stent-valve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: No prior art of record teaches or discloses “further comprising an inflatable balloon disposed on the distal end portion of the first shaft beneath the prosthetic heart valve” in combination with the other limitations as recited in claim 4. It would not have been obvious to one having ordinary skill in the art to modify the first shaft 60 of Stenzel to include a balloon on its distal end, since it is coupled to the valve cover 64 and the balloon would be on the outside of the stent. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	              
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771